Case: 10-60315 Document: 00511435284 Page: 1 Date Filed: 04/05/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 5, 2011

                                     No. 10-60315                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



KAY CRANFORD,

                                                   Plaintiff - Appellant
v.

MORGAN SOUTHERN, INC.; CHRISTOPHER B. NORTH,

                                                   Defendants - Appellees




                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                               Case No 3:07–CV–205


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM.*
       This appeal arises from an accident on a Mississippi highway in which
Dwight Cranford, a UPS driver, was killed. His widow, Kay Cranford
(“Cranford”), appeals from a unanimous jury verdict in favor of Morgan
Southern, Inc., and its employee, Christopher North. The issues on appeal are
whether the district court abused its discretion by declining to give a jury
instruction requested by Cranford and by failing to rule on Cranford’s motion to


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-60315 Document: 00511435284 Page: 2 Date Filed: 04/05/2011



                                   No. 10-60315

amend the pre-trial order until the date of trial. We hold that it did not and
AFFIRM.
                               I. BACKGROUND
      North was driving a tractor-trailer truck owned by Morgan Southern.
After North slowed to make a U-turn, his truck was rear-ended by a car driven
by Jeffrey McDonald. McDonald’s car became disabled in the center of the
highway and began to smoke. North exited his truck and rushed to McDonald’s
car to attempt to extricate him from the smoking vehicle. He did not place
reflective triangles or flares beside his truck prior to attempting to assist
McDonald. Dwight Cranford, a UPS driver, also stopped and exited his vehicle
to assist McDonald, but while standing beside McDonald’s car, he was struck
and killed by another car, driven by Ruby Bland.
      Cranford filed suit in federal court, asserting claims against North and
Morgan Southern only. The district court dismissed the case and we reversed.
Cranford v. Morgan Southern Inc. (“Cranford I”), 333 F. App’x 852, 853 (5th Cir.
2009). On remand, Cranford filed a motion to amend the pretrial order, seeking
to include claims that had been pled in her complaint, but omitted from the
pretrial order. Defendants opposed the motion, contending they would be
prejudiced by the request. The district court did not address the motion until the
morning of trial. Defendants argued that should the court grant the motion, they
should be permitted additional discovery and naming of witnesses. Cranford, not
wanting to delay the trial, abandoned her motion.
      The case proceeded to trial. Cranford asserted three theories of recovery:
(1) that North was negligent for making an unsafe turn; (2) that North was
negligent for stopping on the highway; and (3) that North was negligent for
failing to place reflective triangles on the road to alert oncoming traffic. Cranford
requested that the court include the following jury instruction:



                                         2
     Case: 10-60315 Document: 00511435284 Page: 3 Date Filed: 04/05/2011



                                 No. 10-60315

      Mississippi law requires the driver of any vehicle involved in an
      accident to render reasonable assistance to any person injured,
      including the carrying, or the making of arrangements for the
      carrying, of such person to a hospital for medical treatment if it is
      apparent that such treatment is necessary or requested by the
      injured person. This is known as the “Good Samaritan” duty.
      However, if the driver of any vehicle involved in an accident
      resulting in an injury to any person creates or leaves a situation
      created by him through his own negligence, which is dangerous to
      the traveling public, such driver is not entitled to use the “Good
      Samaritan” duty as an excuse for failing to prevent a subsequent
      accident by attempting to warn oncoming traffic of the dangerous
      situation.

      Therefore, if you find from a preponderance of the evidence in this
      case that: Defendants’ employee, Christopher North, acting in the
      course and scope of his employment, was negligent to any degree in
      causing the initial collision between Defendants’ eighteen wheel
      tractor-trailer and the vehicle operated by Jeffery McDonald and
      that such negligence, if any, created a dangerous situation to the
      motoring public, then you shall find that the Defendant,
      Christopher North, is not entitled to claim the “Good Samaritan”
      duty as an excuse for failing to warn other drivers of the dangerous
      situation created by the first accident.

The district court declined to include the instruction. The jury returned a
unanimous verdict in favor of defendants, rejecting all three of Cranford’s
theories on a special verdict form. Cranford moved for a new trial pursuant to
Federal Rule of Civil Procedure 59. The district court denied her motion.
Cranford timely appealed.
                                II. ANALYSIS


A.    The Jury Instruction

1.    Standard of Review

      “This Court reviews a district court’s refusal to provide a requested jury
instruction for abuse of discretion.” United States v. McClatchy, 249 F.3d 348,

                                       3
     Case: 10-60315 Document: 00511435284 Page: 4 Date Filed: 04/05/2011



                                  No. 10-60315

356 (5th Cir. 2001) (citations omitted). “Recognizing that district courts have
substantial latitude in crafting jury instructions, the district court’s refusal to
give a requested jury instruction constitutes reversible error only if the
instruction 1) was a substantially correct statement of law, 2) was not
substantially covered in the charge as a whole, and 3) concerned an important
point in the trial such that the failure to instruct the jury on the issue seriously
impaired the [party’s] ability to present a given [claim].” Kanida v. Gulf Coast
Med. Pers. LP, 363 F.3d 568, 578 (5th Cir. 2004) (quotations omitted)
(alterations in original).
2.    Discussion
      The parties disagree on whether Cranford’s requested jury instruction
represents a substantially correct statement of Mississippi law. We need not
decide this question, however, because the failure to give the requested jury
instruction did not seriously impair Cranford’s ability to present her claim. The
requested jury instruction concerns Cranford’s third theory of liability, North’s
allegedly negligent failure to place reflective triangles on the roadway, and
whether North is entitled to use the “Good Samaritan” duty as a defense to that
failure. But the requested jury instruction only comes into play if North “creates
or leaves a situation created by him through his own negligence.” If the initial
accident was not caused by North’s negligence, the requested jury instruction on
whether he is barred from invoking the “Good Samaritan” duty as a defense
becomes irrelevant. On the special verdict form, the jury unanimously found that
the initial accident was not caused by North’s negligence. The requested jury
instruction at issue is therefore moot. Accordingly, we hold that the district court
did not abuse its discretion in failing to give Cranford’s requested instruction.
B.    The Motion to Amend the Pretrial Plan
      Cranford next argues that the district court abused its discretion by
refusing to allow an amendment to the pretrial order so that she could include

                                         4
    Case: 10-60315 Document: 00511435284 Page: 5 Date Filed: 04/05/2011



                                  No. 10-60315

additional claims that appeared in her original complaint but were omitted from
the pretrial order. The district court’s order reflects that it never ruled on the
motion to amend the pretrial plan because Cranford abandoned the motion.
Cranford argues she was “forced to abandon” the motion because the district
court delayed its ruling until the morning of trial and she “did not want to delay
the matter any further.” A district court has the inherent power to manage and
control its own docket in order to achieve the orderly and expeditious disposition
of cases. See United States v. Colomb, 419 F.3d 292, 299 (5th Cir. 2005). The
court did not offer Cranford a Hobson’s choice—she was under no obligation to
abandon her motion. Having chosen to do so, Cranford cannot now complain that
the district court did not grant the motion to amend.
                              III. CONCLUSION
      The judgment of the district court is AFFIRMED.




                                        5